        Case 2:19-cv-01381-JAM-DB Document 24 Filed 08/28/20 Page 1 of 2

 1   JAMES R. FORBES, ESQ. SBN 114893
     ALFONSO L. POIRE, ESQ. SBN 149185
 2   Reynolds Law LLP
     1411 Oliver Road, Suite 300
 3   Fairfield, California 94534-3433
     (707) 425-1255 / (707) 207-7955 [FAX]
 4   e-mail: jforbes@reynoldslawllpcom;
     apoire@reynoldslawllp.com
 5
     Attorneys for G.A.R. PLUMBING
 6   PARTNERS, INC.
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     U.A. LOCAL NO. 343 PENSION PLAN,        Case No. 2:19-cv-01381-JAM-DB
11   U.A. LOCAL NOS. 343 ABD 355
     DEFINED CONTRIBUTION PLAN,              ORDER RE STIPULATION TO
12   PLUMBER AND STEAMFITTERS                PERMIT FILING AND SERVICE OF
     MANAGED HEALTH CARE PLAN,               COUNTERCLAIM MATURING OR
13                                           ACQUIRED AFTER PLEADING
                  And,
14                                           Judge: Hon. John A. Mendez
     BOARD OF TRUSTEES, U.A. LOCAL NO.
15   343 PENSION PLAN, BOARD OF              Date Action Filed: 7/22/19
     TRUSTEES, U.A. LOCAL NOS. 343 AND
16   355 DEFINED CONTRIBUTION PLAN,
     BOARD OF TRUSTEES, PLUMBERS
17   AND STEAMFITTERS MANAGED
     HEALTH CARE PLAN,
18
                  And,
19
     U.A. LOCAL NO. 343,
20
                  Plaintiffs,
21
           vs.
22
     G.A.R. PLUMBING PARTNERS, INC.,
23
                 Defendant.
24   ____________________________________
25   G.A.R. PLUMBING PARTNERS, INC.,
26                Counterclaimant,
27         vs.
28   BOARD OF TRUSTEES, U.A. LOCAL NO.
                                             1
       [PROPOSED] ORDER RE STIPULATION TO PERMIT FILING AND SERVICE OF COUNTERCLAIM
                           MATURING OR ACQUIRED AFTER PLEADING
        Case 2:19-cv-01381-JAM-DB Document 24 Filed 08/28/20 Page 2 of 2
     343 PENSION PLAN, U.A. LOCAL NOS.
 1   343 AND 355 DEFINED CONTRIBUTION
     PLAN, U.A. LOCAL NO. 343 PENSION
 2   PLAN, and U.A. LOCAL NOS. 343 AND
     355 DEFINED CONTRIBUTION PLAN,
 3
                  Counterclaim Defendants.
 4

 5
           Upon the agreement of the parties and good cause appearing, the attached STIPULATION
 6
     TO PERMIT FILING AND SERVICE OF COUNTERCLAIM MATURING OR ACQUIRED
 7
     AFTER PLEADING is hereby adopted as the ORDER of this Court.
 8
           IT IS SO ORDERED.
 9

10

11   Dated: August 28, 2020                       /s/ John A. Mendez_______________________
12                                                Hon. John A. Mendez
                                                  UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
       [PROPOSED] ORDER RE STIPULATION TO PERMIT FILING AND SERVICE OF COUNTERCLAIM
                           MATURING OR ACQUIRED AFTER PLEADING
